Filed 12/20/22 P. v. Stewart CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G060586

                     v.                                                (Super. Ct. No. 19WF1239)

 LOGAN EARL STEWART,                                                   OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Scott A.
Steiner, Judge. Reversed and remanded for resentencing.
                   Paul Stubb, Jr., under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Charles C. Ragland, Assistant Attorney General, Arlene A. Sevidal and Susan
Elizabeth Miller, Deputy Attorneys General, for Plaintiff and Respondent.

                                             *               *               *
              A jury convicted Logan Earl Stewart of two counts of assault with a deadly
weapon (Pen. Code, § 245, subd. (a)(1)) and one count of felony possession of metal
knuckles (Pen. Code, § 21810). The trial court sentenced Stewart to a total prison term of
3 years 8 months. The sentence consisted of the middle term of three years on one count
of assault with a deadly weapon, a concurrent middle term of three years on the other
count of assault with a deadly weapon, and a consecutive term of eight months for
possession of the metal knuckles.
              Stewart contends the matter must be remanded for resentencing in
accordance with Senate Bill No. 567 (2021-2022 Reg. Sess.) (Senate Bill No. 567)
which, as relevant here, added subdivision (b)(6) to Penal Code section 1170, effective
January 1, 2022. (Stats. 2021, ch. 731, § 1.3.) The Attorney General does not oppose
remanding the matter for resentencing. We conclude resentencing is in order and remand
for that purpose.

                                          FACTS
              On May 17, 2019, M.V. was driving her husband P.V. and three children in
their van to San Diego to visit family. As M.V. was merging onto a freeway onramp, a
Toyota being driven by Stewart sped up and cut her off, causing M.V. to slam on her
brakes. As Stewart sped past the van, he and his passengers gave M.V. the “middle
finger” and yelled profanity.
              Because M.V. did not feel safe, she exited the freeway and drove to a
nearby, well-lit parking lot behind a hospital. Stewart followed her. He pulled his
Toyota up next to the van. Stewart and his passenger, Sean Garza, got out of the car,
walked up to the van, and while banging their fists on M.V.’s window, continually yelled
“fuck you, chink” and “fuck you, gook.”
              P.V. and his son got out of the van. Stewart and Garza taunted P.V. by
yelling profanities and racial slurs. P.V. did not take the bait. Garza took a swing at him


                                             2
and P.V. tackled Garza. Stewart yelled more profanities and racial slurs. P.V., his son,
Stewart, and Garza began shoving and wrestling with each other.
              P.V’s older daughter jumped out of the van “after she saw her brother and
her dad . . . being attacked.” P.V., his son and older daughter, Stewart, and Garza all
ended up on the ground. M.V. then exited the van.
              Stewart punched the oldest daughter in the body and face. While P.V. was
struggling on the ground with Garza, Stewart got back into the Toyota. Garza joined
Stewart in the car. Stewart made a U-turn, pointed his car at the van, and drove toward it
at an accelerating speed. P.V. was standing by the van and the older daughter was
standing near the driver’s side door. P.V. dodged Stewart’s car. Stewart then swerved
his car toward the driver’s side of the van. The older daughter avoided injury by diving
into the van from the driver’s side. Stewart’s car struck the driver’s side door but did not
hit the older daughter or P.V.
              The youngest child never left the van and called 911 and stated, “He almost
killed us.” Stewart “peeled out of the parking lot” before police arrived.
              Stewart testified at trial. He denied trying to hit the van or the people in the
van but admitted he had texted a friend, “I hit the family with my car as they were getting
in the van.” He claimed that was an exaggeration. He also admitted he had texted his
friend, “I need help. I beat some nip family and Korean fucks up last night. They hurt
[Garza] pretty bad. Then I hit them w[ith] my car so I parked my car in FV. I need
help.” Stewart testified that when he texted he had hit them with his car, he meant he hit
the van. He also admitted he texted another friend, “Jen, I need help. Hid my car last
night. Ran people over. Call me.” Stewart claimed that text message was an “an
exaggeration trying to get help.”




                                              3
                             VERDICT AND SENTENCING
              The jury returned verdicts of guilty for two counts (counts 1 and 2) of
assault with a deadly weapon, that being a motor vehicle (Pen. Code, § 254, subd. (a)(1))
and one count (count 3) of felony possession of metal knuckles (Pen. Code, § 21810).
              Before sentencing, Stewart wrote and sent to the court a letter describing
his traumatic childhood and drug use, explaining how he was reforming himself, and
requesting placement in a residential treatment facility. At the sentencing hearing, the
trial court, after announcing it had computed Stewart’s “maximum exposure” to be 5
years 8 months in prison, stated it had read the letter “in its entirety.” The court also
stated it had received “correspondence from people in the defendant’s life” which
discussed Stewart’s life history and the progress he appeared to have made “particularly
with respect to some of the hateful language that was used in this case.”
              The prosecution requested that the trial court sentence Stewart to the upper
term of four years on count 1 based on the following aggravating factors in aggravation:
(1) “there was a serious threat of great bodily harm to multiple victims,” (2) Stewart was
armed with a deadly weapon (his car), (3) several victims were minors and therefore
particularly vulnerable, (4) Stewart acted with hatred toward the victims due to their race,
and (5) Stewart had an extensive prior criminal history, including several felony
convictions including “a PC 32 for a homicide” and had served three prior prison
sentences. The prosecutor also argued the facts of the current case belied the assertions
in the letters that Stewart had made progress in moving beyond his “hateful past.”
              Stewart’s counsel requested that Stewart be granted probation and placed in
a drug rehabilitation program. Counsel stated that Stewart was 44 years old, had
children, and was in the process of reforming himself, which included removing his white
supremacist tattoos. Counsel argued that, while Stewart’s behavior in the current case
was “stupid and dangerous,” it appeared to have been the result of Stewart’s drug



                                              4
problem and therefore sending Stewart back to prison was “just gonna put him back into
that atmosphere he’s been trying to avoid . . . .”
              After hearing from counsel, the trial court announced it had read Stewart’s
letter three times and accepted what Stewart had written. The court said the letter
reminded it of the importance of a stable upbringing and had “left [the court] feeling
down.” The court stated: “I feel bad for you, what you saw as a kid, what you were
brought up around. The fact that you have made strides to try to address it seem to be the
case.” But the court recognized it had to balance the issues raised by the letter against the
nature and severity of the crimes, their impact on the victims, and Stewart’s criminal
history. The court characterized Stewart’s current crimes as “stupid” and “dangerous”
and considered the facts Stewart was “no stranger to the system” and his criminal history
was “escalating.” The court found a reasonable inference was that Stewart was “high” at
the time of the crimes. The court also found the victims to be credible and considered
they had been “subjected to this terrifying experience” while merely driving in traffic.
              In conclusion, the trial court stated that after considering the factors in
aggravation and the factors in mitigation it had decided to deny probation and sentence
Stewart to the middle term of three years on count 1, a concurrent middle term of three
years on count 2, and a consecutive one-third the middle term of eight months on count 3,
for a total sentence of 3 years 8 months.

                                       DISCUSSION
                I. SENATE BILL NO. 567 AMENDMENTS TO SECTION 1170
              Stewart contends the matter must be remanded for resentencing in
accordance with Penal Code section 1170, subdivision (b)(6) (section 1170(b)(6)), which
became effective on January 1, 2022, after he was sentenced. When Stewart was
sentenced, section 1170, subdivision (b), gave the trial court discretion to choose whether
to impose the lower, middle, or upper prison term in the interest of justice. Senate Bill


                                              5
                                                                                           1
No. 567 amended section 1170, effective January 1, 2022. (Stats. 2021, ch. 731, § 1.3.)
Senate Bill No. 567 added subdivision (b)(6) to section 1170 to require the trial court to
select the low term if the defendant “has experienced psychological, physical, and
childhood trauma,” including “abuse, neglect, exploitation or sexual violence,” that was a
contributing factor in the commission of the offense, “unless the court finds that the
aggravating circumstances outweigh the mitigating circumstances [so] that imposition of
the lower term would be contrary to the interests of justice.” (§ 1170(b)(6)(A).)
              Senate Bill No. 567’s amendments to section 1170, subdivision (b) apply
retroactively to this case as “an ameliorative change in the law applicable to all nonfinal
convictions on appeal.” (People v. Superior Court (Lara) (2018) 4 Cal.5th 299, 307,
citing In re Estrada (1965) 63 Cal.2d 740, 745; People v. Salazar (2022) 80 Cal.App.5th
453, 462; People v. Banner (2022) 77 Cal.App.5th 226, 240.)


                    II. REMAND FOR RESENTENCING IS WARRANTED
              Before sentencing Stewart, the trial court read and considered his letter,
according to which he had experienced psychological, physical, or childhood trauma.
But Stewart was sentenced before the effective date of the amendments to section 1170,
subdivision (b). The court did not have the benefit of section 1170(b)(6) and therefore
did not conduct the analysis required by that section. Rather than starting with the lower

              1
                 Three bills amending section 1170 were enacted and signed into law on
the same date during the 2021-2022 legislative term: Assembly Bill No. 124 (2021-2022
Reg. Sess.) (Stats. 2021, ch. 695, § 5), Senate Bill No. 567, and Assembly Bill No. 1540
(2021-2022 Reg. Sess.) (Stats. 2021, ch. 719, § 2). Senate Bill No. 567 takes precedence
over the other two because it bears the highest chapter number and was enacted last.
(Gov. Code, § 9605, subd. (b); In re Thierry S. (1977) 19 Cal.3d 727, 738-739.) Senate
Bill No. 567 states that if all three bills amending section 1170 are enacted and become
effective on or before January 1, 2022 and Senate Bill No. 567 is enacted last, then
section 1.3 of that bill, which incorporates the amendments proposed by Senate Bill No.
567, Assembly Bill No. 124, and Assembly Bill No. 1540, shall become operative.
(Stats. 2021, ch. 731, § 3.)

                                             6
term, the trial court balanced the aggravating circumstances against the mitigating
circumstances and imposed the middle term for count 1.
              To determine whether a remand is required for resentencing in accordance
with section 1170(b)(6), we apply the standard set forth in People v. Gutierrez (2014) 58
Cal.4th 1354. Under Gutierrez: “‘Defendants are entitled to sentencing decisions made
in the exercise of the “informed discretion” of the sentencing court. [Citations.] A court
which is unaware of the scope of its discretionary powers can no more exercise that
“informed discretion” than one whose sentence is or may have been based on
misinformation regarding a material aspect of a defendant’s record.’ [Citation.] In such
circumstances, we have held that the appropriate remedy is to remand for resentencing
unless the record ‘clearly indicate[s]’ that the trial court would have reached the same
conclusion ‘even if it had been aware that it had such discretion.’” (People v. Gutierrez,
supra, 58 Cal.4th at p. 1391; see People v. Salazar, supra, 80 Cal.App.5th at p. 462.)
              The record in this case does not clearly indicate the trial court would have
reached the same sentencing decision if it had sentenced Stewart in accordance with
section 1170(b)(6). Stewart’s letter to the court, which the trial court accepted as truthful,
showed that Stewart had experienced psychological, physical, and childhood trauma that
might have been a contributing factor in the commission of the offenses. The court read
the letter three times, and it left the court “feeling down” because “it just reminded me
about how brutal life can be sometimes for children.” Without a stable upbringing, the
court opined, “we end up in a situation like the one you’re in.”
              Stewart argues we should remand for resentencing with directions to the
trial court to resentence him to the low term. The Attorney General argues it is up to the
trial court to undertake the appropriate analysis under section 1170(b)(6) and decide
whether to impose the low term. We agree with the Attorney General. On remand both
the prosecution and Stewart shall have the opportunity to present additional evidence and



                                              7
information to permit the trial court to make a sentencing decision under section
1170(b)(6).

                                     DISPOSITION
              The matter is remanded to the trial court for resentencing in accordance
with section 1170(b)(6). In all other respects, the judgment is affirmed.




                                                 SANCHEZ, J.

WE CONCUR:



O’LEARY, P. J.



BEDSWORTH, J.




                                             8